DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed March 3, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-14 are pending. Claims 1 and 4 are amended.

Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the PIN diode being in direct contact with the surface of the drain, wherein a material of a P region of the PIN diode, a material of an I region of the PIN diode, and a material of an N region of the PIN diode respectively comprise oxides as set forth in independent claims 1 and 4.
	Dependent claims 2, 3, 5-14 being further limiting to the independent claims 1 and 4 are also allowed. 
	The closet prior art, Kusumoto.  US Patent Application Publication No 2015/0279884 teaches a channel formation region of the first transistor includes silicon. A channel formation region of the second transistor includes an oxide semiconductor. The photodiode has a PIN structure. The photodiode includes amorphous silicon. The amorphous silicon includes an i-type region. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 



Response to Arguments
Applicant’s arguments, see pages 5-8, filed March 3, 2022, with respect to amended claims 1 and 4 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/THUY N PARDO/Primary Examiner, Art Unit 2691